Title: To Benjamin Franklin from the Prince de Gallitzin, 28 January 1777
From: Gallitzin, Dimitri, prince de
To: Franklin, Benjamin


La Haye, ce 28. Janvier, 1777.
J’ose me flatter, Monsieur, que vous ne desaprouverez pas la liberté que je prens de vous ecrire, sans avoir en aucune facon l’avantage d’être connu de vous. A titre d’un de vos plus sinceres admirateurs, j’ai cru pouvoir me permettre cette demarche: celui d’aimer les Sciences et de m’interresser veritablement à leurs progres, me donne même le droit de m’adresser à vous. Qui mieux que vous, Monsieur, pourroit décider si les idees que je me suis faites des Electricités positive et negative et du pouvoir attractive des Pointes sont justes ou non.
Vous voyez, Monsieur, que sans autre préambule, j’entre tout de suite en matière avec vous; mais auprés de Mr. de Franklin, les complimens trouvent, je crois, toujours peu de fortune. Je reviens donc à ce qui seul peut vous interresser de ma part.
Vous nous avez parfaitement bien prouvé l’existance et la difference des Effets des Electricités positive et negative; des occupations plus importantes vous auront vraisemblablement empeché d’y mettre la derniere main; qui seroit, de nous expliquer la cause de la difference de leurs effets.
M’etant fait une occupation toute particuliere de l’Electricité, et y ayant toujours suivi vos principes, je me suis fait des idées sur ces objets que je soumets d’autant plus volontiers à votre examen que je vous reconnois incontestablement pour le Juge le plus competent que nous ayons dans cette partie. Quelque soin que j’aie pris pour m’y confirmer par des experiences; quelques raisonnemens que j’aie faits pour y arriver, je serai le premier à avouer mon erreur, des que vous les desaprouverez. Voici le fait.
Axiomes tirés des ouvrages de Mr. de Franklin et confirmés par toutes les experiences.
1°. L’Electricité positive repousse, l’Electricité négative attire les Corps; ou, si l’on aime mieux, la première donne, la seconde reçoit l’Electricité.
2°. Toute Electricité a une Atmosphere.
Voici maintenant à quoi mes propres experiences m’ont conduit.
1°. L’Atmosphere de l’Electricité positive est plus forte, ou plus violente (si j’ose m’exprimer ainsi) c’est-à-dire, qu’independament de ce tourbillon qui doit caracteriser toutes les Atmospheres, celle-ci a encore des rayons; et cela, parce que le Corps electrisé dont elle emane, a une surabondance de fluide electrique. Aussi, rencontre-t-elle un autre Corps? elle le repousse, ou lui donne de son Electricité.
2°. Celle de la Negative, est plus tranquille: elle forme, tout simplement, un tourbillon autour du Corps. Aussi, des qu’elle rencontre un autre Corps, qu’elle l’entraine à lui. (NB: il s’agit ici, dans ces deux cas, de la rencontre des Corps non electrises).
Avec tout autre que vous, Monsieur, j’aurais cité quantité d’experiences qui confirment mon idée; avec vous, je me contenterai d’exposer la chose: sans tous mes raisonnemens, vous saurez à quoi vous en tenir. La seule experience que je me permettrai de vous recommander, c’est celle que nous faisons par le moyen de la Machine (ou de l’Electrophore) de Volta. Nous adaptons une couple de bales de surau à la plaque d’en haut, et une autre couple à celle d’en bas. Une de ces couples s’electrise positivement, l’autre negativement. Les premieres se repoussent reciproquement, les autres se collent ensemble: ce qui, à mon avis, doit être le vrai resultât des Atmospheres que j’assigne à leurs Electricités respectifs.
Quant aux Pointes, je crois que tout Corps n’attire l’Electricité que lorsqu’il se trouve deja dans son Atmosphere. La raison pourquoi les Corps elevés sont plus souvent frapes de la foudre que ceux qui sont situés bas c’est que naturellement ils se trouvent plutot dans son Atmosphere. Spa en est un exemple frapant. De memoire d’homme on n’y a vu tomber le Tonnere. Cependant les orages y sont frequens, terribles mêmes. Les habitans attribuent ce pouvoir preservatif au son des cloches, mais à l’aspect du lieu, vous concevrez aisement ce qui les garantit. Spa est situe entre deux chaines de Montagne paralleles. L’une le couvre pour ainsi dire, l’autre en est à un quart de lieue. De maniere que de quel côté que le nuage arrive, son Atmosphere rencontre les Montagnes avant tout. Aussi le Tonnere fait-il des ravages continuels sur ces Montagnes, et epargne toujours Spa.
Arrive-t-il par l’ouverture des Montagnes? Le nuage ne manque jamais de se partager en deux, et de suivre une cime.
Or, la Pointe se trouvant dans l’Atmosphere, celle-ci trouve dans le sommet de cette Pointe un endroit plus à sa proximité que tout autre. Aussi tous les rayons de l’Atmosphere s’y portent-ils et la Pointe devient a l’egard de l’Electricité, ce que le Miroir ardent est a l’egard du Soleil. Le foyer du miroir rassemble les rayons du Soleil; la Pointe rassemble les rayons de l’Atmosphere, ou plutôt de l’Electricité même. La reunion ou plutot l’affluence prodigieuse de ces rayons se manifeste a notre vue, et c’est ce que vous appellez, Monsieur, Vers luisant.
Mais presentez à l’Electricité un Corps d’une certaine superficie: vous conviendrez que sur cette superficie il se trouve necessairement plusieurs endroits tout autant a la portee de l’Electricité que bien d’autres. L’Electricité se partage donc entre chacun d’eux, et travaillant par parties desunies, sa force est affoiblie, et elle penetre le Corps clandestinement (si je puis me servir de ce terme).
Quelques Phisiciens nient l’existance de l’Atmosphere electrique. A mon avis, Monsieur, quant même l’Electricité n’en produiroit pas, celle de la terre (qui naturellement environne tous les Corps) le deviendroit dès qu’elle se trouveroit autour d’un objet où l’Electricité est accumulée.
Quelques autres croyent qu’on se procure rarement l’Electricité naturelle par le moyen des cerfs-volans de votre invention. Je puis vous assurer, Monsier, que Mr. Dentan (ami de Mr. De Luc que vous devez avoir connu à Londres) a elevé le mien ici en tout tems, en toute saison, à toute heure; et que jamais, mais au grand jamais, il n’a manqué de nous en donner. Mais les Phisiciens qui y ont travaillé sans succés, avoient eu aparament une corde troup courte: j’ai remarqué que la difference quelque fois est prodigieuse: il y a des tems où elle va de 100 à 150 toises.
Je finirai cependant, Monsieur, par vous faire des excuses sur mon indiscretion, et j’en commettrai, peut-être, une plus forte encore: c’est en vous priant en grace de m’honorer d’un mot de reponse, et de me dire franchement si vous aprouvez ou desaprouvez mes idées. Ma demeure est toujours à la Haye, où je suis Ministre de l’Imperatrice de Russie.
J’ai l’honneur d’être avec une estime des plus sinceres et la consideration la plus distinguée, Monsieur, Votre tres humble et tres obeissant serviteur
Dimitri Prince de Gallitzin
à Mr. de Franklin
 
Notation: de Gattin, Lahaye 28. Janv. 77
